IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARL ROBINSON,                            : No. 59 EM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PHILADELPHIA COURT OF COMMON              :
PLEAS,                                    :
                                          :
                    Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary Relief is

GRANTED to the extent it seeks mandamus relief, and the common pleas court is

DIRECTED to dispose of the pending petition within 90 days.